


Exhibit 10.15


GROUPON, INC. 2011 INCENTIVE PLAN
FORM OF NOTICE OF PERFORMANCE SHARE UNIT AWARD
GRANT NUMBER: [________]


The Participant (as defined herein) has been granted a Full Value Award of
performance share units (“PSUs”) in Groupon, Inc. (the “Company”), subject to
the terms and conditions of the Performance Share Unit Award Agreement (the
“Agreement”) and the Groupon, Inc. 2011 Incentive Plan, as amended (the “Plan”),
as set forth below. Capitalized terms in this Notice of Performance Share Unit
Award (this “Notice”), unless otherwise defined herein, shall have the meanings
assigned to them in the Plan.


1.
Name: [____________] (the “Participant”)



2.
Address: [________]



3.
Grant Date: [____]



4.
Performance Period: the one-year period commencing on January 1, 2016 and ending
on December 31, 2016 (the “Performance Period”).



5.
Performance Measures; Vesting:



a)
Vesting of the PSUs will occur after the end of the Performance Period so long
as (A) the Participant has not experienced a Termination Date prior to the end
of the Performance Period (except as otherwise provided in Section 7) and (B)
the goals with respect to one or more of the performance measures specified in
Exhibit A hereto (the “Performance Measures”) have been satisfied, and the
Committee has certified the attainment of the Performance Measures.



(i)
In the event that the Company’s actual performance with respect to a Performance
Measure does not meet the “threshold” level specified in Exhibit A, no PSUs
shall be earned for that Performance Measure.



(ii)
Linear interpolation shall be used to determine the amount of PSUs earned with
respect to a Performance Measure for performance between “threshold” and
“target” or between “target” and “maximum,” as applicable.



(iii)
If the Company’s actual performance with respect to a Performance Measure
exceeds “maximum,” the PSUs earned for that Performance Measure shall equal the
PSUs for “maximum.”



b)
The Performance Measures shall be Adjusted EBITDA, Revenue and Strategic Goals
of the Company during the Performance Period, weighted 35%, 35% and 30%,
respectively. For purposes of this Notice and the Agreement:



(i)
“Adjusted EBITDA” means net income (loss) from continuing operations excluding
income taxes, interest and other non-operating items, depreciation and
amortization, stock-based compensation, acquisition-related expense and other
items that are unusual in nature or infrequently occurring.



(ii)
“Revenue” means (A) third party revenue derived from deals where the Company
acts as the marketing agent, equal to the purchase price paid by the customer,
less an agreed upon portion of the purchase price paid to the featured merchant,
excluding applicable taxes and net of estimated refunds for which the merchant’s
share is recoverable, and (B) direct revenue, when the Company is selling the
product as the merchant of record, equal to the purchase price paid by the
customer, excluding applicable taxes and net of estimated refunds.



(iii)
“Strategic Goals” means the objectives and corresponding quantitative
performance levels established by the Committee and set forth on Exhibit A
hereto.





--------------------------------------------------------------------------------




6.
Settlement: After the Committee has certified attainment of the Performance
Measures following the end of the Performance Period, the Participant shall be
entitled to receive a number of Shares equal to the total number of PSUs that
are earned, if any, as determined under Section 5 of this Notice, subject to any
tax withholding obligation with respect to any Tax-Related Items (as defined in
Section 3 of the Agreement). Delivery of such Shares shall be made in the first
2.5 months of the calendar year next following the end of the Performance
Period, after the Performance Measure results are approved and certified by the
Committee.



7.
Termination of Employment: If the Participant experiences a Termination Date
prior to the end of the Performance Period for any reason, all PSUs awarded in
this Notice and the Agreement shall be forfeited, and all rights of the
Participant to such PSUs shall immediately terminate. Notwithstanding the
foregoing, any PSUs that would vest upon a Termination Date (including any pro
rata amounts) due to additional months of vesting credited under an employment
or severance plan or agreement that applies to the Participant will be subject
to and will be paid, if at all, based on the level of actual performance with
respect to the Performance Measures, after the Performance Measure results are
approved and certified by the Committee.



8.
General Terms: The Participant understands that his or her employment with or
service to the Company is for an unspecified duration, can be terminated at any
time in accordance with applicable law, and that nothing in this Notice, the
Agreement, or the Plan changes the nature of that relationship. The Participant
acknowledges that the vesting of the PSUs pursuant to this Notice and the
Agreement is conditioned on the achievement of the Performance Measures and his
or her continued employment throughout the Performance Period, except as
otherwise indicated above. The Participant understands that this Notice is
subject to the terms and conditions of the Agreement and the Plan prospectus
that contains the entire plan, both of which is incorporated herein by
reference. The Participant represents and warrants that the Participant has
received and read this Notice, the Agreement, and the Plan. If there are any
inconsistencies between this Notice or Agreement and the Plan, the terms of the
Plan will govern.





PARTICIPANT    GROUPON, INC.
(Accept award online via your [insert ML website]
account)


                                                    


Date:                                Date:                    






















































--------------------------------------------------------------------------------




EXHIBIT A
TO
FORM OF NOTICE OF PERFORMANCE SHARE UNIT AWARD


PERFORMANCE MEASURES AND STRATEGIC GOALS




[Target goals for applicable year]










































































































--------------------------------------------------------------------------------




GROUPON, INC. 2011 INCENTIVE PLAN
FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT


Capitalized terms in this agreement (this “Agreement”), unless otherwise defined
herein, shall have the meanings assigned to them in the Groupon, Inc. 2011
Incentive Plan (the “Plan”).
You, as Participant, have been granted a Full Value Award of performance share
units (“PSUs”) in Groupon, Inc. (the “Company”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Performance Share Unit
Award (the “Notice”) and this Agreement.
1.
No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PSUs, the Participant shall have no ownership of the Shares
underlying the PSUs and shall have no right to receive dividends or dividend
equivalents with respect to such Shares or to vote such Shares.



2.
No Transfer. Awards under the Plan are not transferable except to the
Participant's Beneficiary upon the death of the Participant.



3.
Tax Withholding Obligations.



(a)Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant's participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and may exceed the amount actually
withheld by the Company. The Participant further acknowledges that the Company:
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the grant of PSUs, including
the grant, vesting or settlement of PSUs, the subsequent sale of Shares acquired
pursuant to such vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the PSUs to reduce or eliminate the
Participant's liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Participant acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, the Participant shall
pay or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company or its
agents, at the Company's discretion, to satisfy the obligations with regard to
all Tax-Related Items by one or more of the following:


(i)
Withholding from any wages or other cash compensation paid to the Participant by
the Company;



(ii)
Withholding otherwise deliverable Shares to be issued upon vesting/settlement of
the PSUs; or



(i)
Withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the PSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization).



(c)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
shall be deemed to have been issued the full number of Shares subject to the
vested PSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant's participation in the Plan. Finally, the Participant shall pay to
the Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Participant's participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver the Shares or proceeds of the sale of Shares if the Participant fails to
comply with the Participant's obligations in connection with the Tax-Related
Items.




--------------------------------------------------------------------------------




(d)Further, the settlement of the PSUs is intended to either be exempt from
Section 409A of the Code under the “short-term deferral” exemption, or otherwise
comply with Section 409A of the Code, and this Agreement will be interpreted,
operated and administered in a manner that is consistent with this intent. In
furtherance of this intent, the Company may, at any time and without the
Participant's consent, modify the terms of the Award as it determines
appropriate to comply with the requirements of Section 409A of the Code and the
related U.S. Department of Treasury guidance. The Company makes no
representation or covenant to ensure that the PSUs, settlement of the PSUs or
other payment hereunder are exempt from or compliant with Section 409A of the
Code and will have no liability to the Participant or any other party if the
settlement of the PSUs or other payment hereunder that is intended to be exempt
from, or compliant with, Section 409A of the Code, is not so exempt or compliant
or for any action taken by the Company with respect thereto.


4.
Compliance with Laws and Regulations. The issuance of Shares underlying the PSUs
will be subject to and conditioned upon compliance by the Company and the
Participant (including any written representations, warranties and agreements as
the Committee may request of the Participant for compliance with all applicable
laws) with all applicable state, federal, local and foreign laws and regulations
of any governmental authority, including adopting any such conforming amendments
as are necessary to comply with Section 409A of the Code, and with all
applicable requirements of any national or regional securities exchange or
quotation system on which the Shares may be listed or quoted at the time of such
issuance or transfer.



5.
No Advice Regarding Award. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the acquisition or sale of the
underlying Shares. The Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.



6.
Legend on Certificates. The certificates and/or book-entry notation representing
the Shares issued hereunder shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan, this
Agreement or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any national or regional securities exchange
or quotation system upon which such Shares are listed, and any applicable
federal, state, local and foreign laws, and the Committee may cause a legend or
legends, electronic or otherwise, to be put on any such certificates and/or
book-entry notation to make appropriate reference to such restrictions.



7.
Market Standoff Agreement. The Participant agrees that in connection with any
registration of the Company's securities that, upon the request of the Company
or the underwriters managing any public offering of the Company's securities,
the Participant will not sell or otherwise dispose of any Shares without the
prior written consent of the Company or such underwriters, as the case may be,
for such reasonable period of time after the effective date of such registration
as may be requested by such managing underwriters and subject to all
restrictions as the Company or the underwriters may specify. The Participant
will enter into any agreement reasonably required by the underwriters to
implement the foregoing.



8.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.



9.
Entire Agreement; Severability. The Plan and the Notice are incorporated herein
by reference. Except with respect to vesting terms specifically provided in the
Participant’s individual employment, severance, or other agreement(s) with the
Company, the Plan, the Notice and this Agreement supersede in their entirety all
prior undertakings and agreements of the Company and the Participant with
respect to the subject matter hereof. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.



10.
Waiver. Waiver of any term or condition of this Agreement by any party shall not
be construed as a waiver of a subsequent breach or failure of the same term or
condition, or a waiver of any other term or condition of this Agreement. Any
waiver must be in writing.







--------------------------------------------------------------------------------




11.
Governing Law and Venue. The validity, interpretation, instruction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without regard to
the conflict of law principles, rules or statutes of any jurisdiction. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to the exclusive jurisdiction and agree that such litigation
shall be conducted in the federal or state courts of the State of Illinois.



12.
Notices. Any notice or document required to be filed with the Committee or the
Company under the Plan must be in writing and will be properly filed if
delivered or mailed to the Company's [insert department] at the Company's
principal executive offices. If intended for the Participant, notices shall be
delivered personally or shall be addressed (if sent by mail) to the
Participant's then current residence address as shown on the Company's records,
or to such other address as the Participant directs in a notice to the Company,
or shall be delivered electronically to the Participant's email address as shown
on the Company's records. All notices shall be deemed to be given on the date
received at the address of the addressee or, if delivered personally or
electronically, on the date delivered. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan through an on-line or electronic system established and maintained by
the Company or its designee. The Company may, by written notice to affected
persons, revise its notice procedures from time to time. Any notice required
under the Plan (other than a notice of election) may be waived by the person
entitled to notice.



13.
Need to Accept Award. The Participant acknowledges that the Notice and this
Agreement must be accepted within 90 days of the Grant Date in order to be
eligible to receive any benefits from this Award. If this Award is not accepted
within that time period, the Award may be cancelled and all benefits under this
Award will be forfeited. To accept this Award, the Participant must access the
Merrill Lynch website and follow the instructions for acceptance. If this grant
was distributed to the Participant in hard copy format, the Participant must
sign the agreement and return it to the Company's Compensation Department within
90 days.



By the Participant's signature and the signature of the Company's representative
below and on the Notice, the Participant and the Company agree that this Award
of PSUs is granted under and governed by the terms and conditions of the Plan,
the Notice and this Agreement. The Participant has reviewed the Plan, the Notice
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Notice and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. The Participant further agrees to notify the Company
upon any change in the Participant's residence address.




PARTICIPANT    GROUPON, INC.
(Accept award online via your [insert ML website]
account)




                                                    


Date:                                Date:                    






















    




